Citation Nr: 1219238	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-22 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a compression fracture of the L2 vertebra with deformity.  

2.  Entitlement to a rating in excess of 10 percent for residuals of a left tibia and fibula fracture with deformity prior to May 22, 2009.

3.  Entitlement to a rating in excess of 20 percent for residuals of a left tibia and fibula fracture with deformity from May 22, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from February 1961 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the August 2006 decision, the RO increased the rating for the low back disability from 10 to 20 percent disabling and increased the rating for the left leg disability from 0 to 10 percent disabling, each effective February 23, 2006.  The Veteran appealed, requesting higher disability ratings.

In a March 2010 rating decision, the RO granted a higher, 20 percent rating for the left leg disability, effective May 22, 2009.  As a higher rating for this disability is assignable before and after this date, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the issue on appeal as set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record reflects that the Veteran is retired and not working.  However, the Veteran has not alleged, nor does the evidence suggest, that the service-connected low back and left leg disabilities render him unemployable.  As such, the Board finds there is no implicit claim for TDIU. 


FINDINGS OF FACT

1.  Compression fracture of the L2 vertebra with deformity has been manifested by pain, and forward flexion limited to, at worst, 65 degrees, but with no separately ratable neurological abnormalities.  

2.  Residuals of a left tibia and fibula fracture with deformity have been manifested by malunion of the tibia and fibula, pain, and moderate left ankle arthritis with limited motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for compression fracture of the L2 vertebra with deformity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2011). 

2.  Prior to May 22, 2009, the criteria for a 20 percent rating for residuals of a left tibia and fibula fracture are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2011). 

3.  From May 22, 2009, the criteria for a rating in excess of 20 percent for residuals of a left tibia and fibula fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in March 2006 pre-rating letters.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  The Veteran was afforded VA examinations in March 2006 and May 2009.  For the reasons discussed below, these examinations are adequate to make a determination on the disabilities on appeal.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.


Law and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, uniform ratings are appropriate.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59. 

The words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Compression Fracture of the L2 Vertebra with Deformity

Historically, the Veteran's service treatment records reflect that he was involved in an automobile accident in May 1979.  Later records show he complained of left-sided back pain.  In May 1983, X-rays showed an old compression fracture at the L1-L2 level with some scoliosis and curvature.  In June 1983, it was noted that there was an early gibbus deformity (i.e., short-segment structural kyphosis resulting in sharp angulation or "hump") secondary to the compression fracture.  

In an April 1988 rating decision, service connection was granted and an initial 10 percent rating was assigned for compression fracture of the L2 vertebra with deformity.

In February 2006, the Veteran filed a claim for an increased rating for his service-connected low back disability.  In the August 2006 rating decision on appeal, the RO granted a higher 20 percent rating.  

The RO has evaluated the Veteran's compression fracture using the criteria for vertebral fracture or dislocation under Diagnostic Code 5235.  See 38 C.F.R. 
§ 4.71a (2011).  The Board notes that the Veteran has also been diagnosed with spondylosis and degenerative disc disease (DDD).  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, there is no medical evidence distinguishing the symptoms attributable to spondylosis and DDD from the compression fracture.  Hence, the Board has considered all of the Veteran's low back symptoms in evaluating his service-connected low back disability. 

The primary criteria for rating spine disability - to include vertebral fracture, are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a. 

The General Rating Formula provides for assignment of a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V. 

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2011).

In this case, the evidence reflects that the Veteran's disability picture is fully contemplated in the current 20 percent rating and that a higher 40 percent rating is not warranted.

An October 2005 treatment record from Randolph Air Force Base (RAFB) reflects the Veteran's complaints of a 3-day history of low back with bending and lifting.  He said that the back pain happened before on the opposite side, but did not last so long.  He said the pain was worse with sitting or rising from a seated position.  On physical examination, the thoracolumbar and lumbosacral spine was normal in appearance.  The thoracolumbar spine demonstrated full range of motion without pain.  There was no tenderness on palpation; however, the lumbosacral spine exhibited spasms of the sacrospinal muscles.  Straight leg raising was negative.  The neurological examination was normal.  The diagnosis was "backache."  The treatment plan was rest, Motrin, and warm compresses once daily for 10 minutes.  It was also suggested that the Veteran lose weight and maintain appropriate posture.   Treatment records from RAFB also note that the Veteran was seen for unrelated issues in December 2005.  At one point, he reported that he was "pain free." Later that month it was noted that he had no musculoskeletal symptoms.

The report of the March 2006 VA examination reflects the Veteran's complaints of localized low back pain and restricted movement, especially when getting up.  He said that the pain was relieved with bed rest.  He said that he had one incapacitating episode in the past year that lasted 8 days and that a physician at RAFB recommended bed rest.  On physical examination, there were no complaints of radiating pain on movement.  There was no muscle spasm or tenderness.  Straight leg raising was negative on both sides.  There was no ankylosis of the spine.  Range of motion of the thoracolumbar spine was from 20 degrees of extension to 65 degrees of flexion with pain at the endpoints.  Right and left lateral flexion was to 30 degrees and right and left rotation was to 30 degrees.  After repetitive use, the joint function of the spine was additionally limited by pain, but not fatigue, weakness, lack of endurance, or incoordination.  There was no additional loss of range of motion after repetitive use.  There were no signs of intervertebral disc syndrome (IVDS) on clinical examination or signs of root involvement.  The neurological examination of the lower extremities was normal.  X-rays of the lumbar spine revealed moderate levoscoliosis of the lumbar spine; mild to diffuse spondylosis; anterior wedge deformity at the L2 level representing a developmental anomaly versus a previous compression injury; and moderate degenerative disc space narrowing at the L2-3 level.  

An August 2007 private treatment record from Dr. Wright reflects that the Veteran had a magnetic resonance imaging (MRI) in November 2006 that revealed a fusion anomaly at the L2 level with associated kyphoscoliotic deformity as well as bridging osteophyte formation and associated discogenic spurs as well as degenerative discs developing.  The Veteran complained of pain, stiffness, and weakness.  On physical examination, there was no spinal tenderness and neurological testing was normal.  Straight leg raising was negative.  The assessment was lumbago and spasm of muscle.  The plan was Flexeril, Aleve, and ice.

A March 2008 private treatment record from Dr. Wright reflects the Veteran's complaints of pain since February 16.  He said that it had been getting progressively worse.  He denied any bowel or bladder changes.  On physical examination of the lumbar spine, there was decreased range of motion in all aspects.  There was point tenderness over the L5-S1 range bilaterally and at the midline.  There was no click or crepitance.  There was bilateral paravertebral muscle spasm with active trigger points.  The treatment plan was Flexeril, Lortab, a MRI, and ice.  

A March 2008 MRI from South Texas Radiology Imaging Centers showed what appeared to be a congenital abnormality involving the body of the L2 vertebra and lumbar spondylosis.  Later that month, a progress note from Dr. Wright reflects that there was point tenderness around the L5-S1 region and bilateral paravertebral muscle spasms.  Range of motion of the lumbar spine was decreased in all planes with minimal crepitance noted.  The diagnoses were lumbago, DDD, L2 bony (congenital) deformity, and muscle spasms.  The treatment plan was Aleve, physical therapy for traction, and ice. 

The report of the May 2009 VA examination reflects the Veteran's complaints of low back pain, fatigue, decreased motion, stiffness, weakness, and spasms.  He denied any bowel or urinary impairment.  He also denied any numbness, paresthesias, or lower extremity weakness.  He said he had flare-ups every 3 to 4 months lasting 3 to 7 days, which was alleviated by bedrest, but denied incapacitating episodes.  On physical examination of the lumbar spine, there was lumbar flattening, but no other abnormal curvature noted, including no kyphosis or gibbus deformity.  There was no ankylosis.  There were no muscle spasms, atrophy, tenderness, pain on motion, or weakness.  There were no motor or sensory deficits.  Range of motion of the lumbar spine was from 20 degrees of extension to 70 degrees of flexion.  Right and left lateral flexion was to 30 degrees and right and left rotation was to 40 degrees.  There was no objective evidence of pain following repetitive motion.  The diagnosis was L2 fracture with deformity.  The examiner noted that the Veteran was retired but that his low back disability had significant effects in limiting his ability to carry and to forward flex his spine.  The examiner also noted mild effects on chores, shopping, traveling, bathing, and dressing, and no effects on feeding, toileting, and grooming.  It was noted that the low back disability prevented him from exercise, sports, and recreation.  

Considering the evidence as outlined above, the Board finds that a higher 40 percent rating is not warranted for the Veteran's low back disability.  To warrant a higher 40 percent rating under the General Rating Formula, the evidence must show forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  During the appeal period, at worse, forward flexion was limited to 65 degrees with pain at the endpoint.  There was no additional limitation of motion with repetitive testing.  The evidence also indicates that the Veteran does not have complete ankylosis of the lumbar spine, favorable or unfavorable.

Furthermore, the Veteran has denied having any neurologic impairment associated with his low back disability and on objective examination, motor and sensory testing has consistently been normal.  Therefore, a separate rating is not warranted for any associated neurologic abnormalities.

The Board notes that the Veteran has been diagnosed with DDD (i.e., IVDS) but it is unclear whether this condition is a result or natural progression of his compression fracture.  Hence, it is unclear whether the Formula for Rating IVDS Based on Incapacitation Episodes is applicable.  In any event, even assuming the criteria are applicable, they do not warrant a rating in excess of 20 percent.  To warrant a higher 40 percent rating, the evidence must show incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  During the March 2006 VA examination, the Veteran reported having only one incapacitating episodes lasting 6 days and during the May 2009 VA examination, he denied having any incapacitating episodes.  

The Board has also considered the Veteran's lay statements and the statements submitted by his wife (J.B). and friends (R.D. and D.H.) that describe the Veteran's chronic back problems, his increased pain and discomfort, his inability to get comfortable, and his occasional difficulty getting dressed and putting on his socks and shoes.  The Veteran, J.B., R.D., and D.H. are competent to describe their observations related to the Veteran's low back disability and the Board finds these statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 20 percent for low back disability.  Furthermore, the symptoms described, such as pain, stiffness, and limited movement, are contemplated in the 20 percent rating.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation.

In this case, the Board concludes that there is no basis for staged ratings of the Veteran's low back disability as his symptoms have been primarily the same throughout the appeal period.  Furthermore the Board finds that a rating higher than 20 percent for the Veteran's low back disability is not warranted.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Residuals of Left Tibia and Fibula Fracture with Deformity

Historically, the Veteran's service treatment records reflect that he injured his left lower leg sliding in a baseball game in May 1975.  X-rays revealed a distal one-third fracture of the left tibia and fibula.  He was placed in a long leg cast.  The cast was removed in November 1975 and he underwent physical therapy, which involved increasing the strength and range of motion of the left knee and ankle, strengthening of the quadriceps and hamstring, and progressive weight bearing. 

In an April 1988 rating decision, service connection was granted and an initial 0 percent (noncompensable) rating was assigned for residuals of a left tibia and fibula fracture with deformity.  

In February 2006, the Veteran filed a claim for an increased rating for his left leg disability.  In the August 2006 rating decision on appeal, the RO granted a higher 10 percent rating, effective February 23, 2006.  In a March 2010 rating decision, the RO granted a 20 percent rating, effective May 22, 2009.  

The Veteran's left leg disability has been evaluated using the criteria for impairment of the tibia and fibula under Diagnostic Code 5262.  38 C.F.R. § 4.71a.  Diagnostic Code 5262 assigns a 10 percent rating for malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent rating is assigned for malunion of the tibia and fibula with a moderate knee or ankle disability.  A 30 percent rating is assigned for malunion of the tibia and fibula with a marked knee or ankle disability.  A 40 percent rating is assigned for nonunion of the tibia and fibula with loose motion, requiring a brace.

The Board notes that the Veteran has also been diagnosed with left ankle arthritis associated with the injury during service.  Traumatic arthritis is evaluated under Diagnostic Code 5010, which is rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved, but that, where limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted where the limitation of motion is objectively confirmed.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limited motion of the ankle.  A 20 percent rating is assigned for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a.  Normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71a, Plate II.

Prior to the appeal period, an August 2003 treatment record from RAFB reflects the Veteran's complaints of left ankle pain and instability.  A MRI of the left ankle revealed that the talofibular ligaments were intact.  The medial ligamentous complex was unremarkable.  The tendons were also unremarkable except for mild retrocalcaneal bursitis.  There was moderate to severe degenerative arthritis of the tibiotalar joint and findings consistent with chronic ankle joint effusion and anterior impingement syndrome.  On physical examination, there was minimal swelling and no tenderness.  Range of motion of the left ankle was limited to 0 degrees on dorsiflexion and to 15 degrees on plantar flexion.  The diagnoses were healed tibial fracture with shortening and with secondary left ankle degenerative joint disease (DJD).  The physician noted that the Veteran understood that he might need surgery later, either ankle arthroscopy or fusion if the arthritis progressed in his ankle.  In December 2005, a treatment record from RAFB reflects that the Veteran reported that he was "pain free".  Later that month, it was noted he had no musculoskeletal symptoms.  

The report of the March 2006 VA examination reflects the Veteran's complaints of localized pain in his left leg, occurring 3 times per month and lasting for 2 hours.  He said the pain was relieved on its own and did not require medication.  He also complained of a left ankle pain, stiffness, swelling, and limited motion.  He said the pain occurred 4 times a day and lasted for 30 minutes.  The pain was relieved by rest or Motrin.  The most severe episodes required bed rest/crutches.  

On physical examination, the left ankle showed no signs of edema, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Range of motion was to 15 degrees on dorsiflexion and to 40 degrees on plantar flexion with pain at the endpoints.  The examiner noted that joint function was additionally limited by pain after repetitive use, but that range of motion was not additionally limited.  The joint was not additionally limited by fatigue, weakness, lack of endurance, and incoordination.  X-rays of the left tibia and fibula showed a healed fracture of the tibia and fibula with complete osseous union but with residual cortical deformity.  X-rays of the left ankle showed moderate posttraumatic arthritic changes, but no evidence of instability.  The diagnoses were left ankle posttraumatic arthropathy and fracture of the left tibia and fibula.  

A June 2008 private medical record from Dr. Wilcox reflects that the Veteran reported pain in his left ankle and that he could walk only about 1/2 mile.  X-rays showed a well-healed distal tibia fracture with approximately half inch step-off.  The ankle joint showed moderate degree of osteoarthritis involving the weightbearing surface of the ankle joint as well as spurring along the medial malleolus.  On physical examination, range of motion of the left ankle was to neutral on dorsiflexion and to 20 degrees on plantar flexion.  It was also noted that he had very little inversion and eversion.  The ankle was otherwise stable.  The physician recommended glucosamine sulfate and chondroiton sulfate.  It was also noted that the Veteran might need injections or ultimately, surgery.  

The report of the May 2009 VA examination reflects the Veteran's complaints of left ankle pain, swelling, tenderness, deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion.  He denied episodes of dislocation, subluxation, locking, or effusion.  He said he had moderate flare-ups weekly.  On physical examination, the Veteran's gait was antalgic.  Range of motion of the left ankle joint was limited to 10 degrees on dorsiflexion and to 5 degrees on plantar flexion.  There was objective evidence of pain with repetitive motion, but range of motion was not additionally limited.  There was no joint ankylosis.  X-rays showed that the left tibia was 1.5 cm shorter because of the fracture.  The diagnosis was status post left distal tibia and fibula fracture with deformity and traumatic arthritis of the left ankle with loss of motion.  The examiner noted that the Veteran was retired, but that his ankle disability would have significant effects on occupation activities because of decreased mobility, problems lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and pain in the left lower extremity.  The examiner noted that the Veteran's residuals of the fracture prevented him from exercise, sports, and recreation.  It was also noted that there were mild effects on driving, moderate effects on shopping, and severe effects on chores.  There were no effects on traveling, feeding, dressing, toileting, and grooming.

Considering the evidence as outlined above, the Board finds that a 20 percent rating is warranted throughout the appeal period.  In other words, a higher 20 percent rating is warranted prior to May 22, 2009, but a rating in excess of 20 percent is not warranted at any point during the appeal period.  

Collectively, the evidence shows that the Veteran has malunion of the tibia and fibula with a moderate ankle disability.  Therefore, a 20 percent rating is warranted under Diagnostic Code 5262.  In this regard, the Board notes that the March 2006 X-rays showed "moderate" posttraumatic arthritic changes.  At that time, the Veteran had nearly full range of motion of the left ankle joint and no other abnormalities on physical examination (i.e., tenderness, edema, weakness).  The June 2008 physician also described a "moderate" degree of osteoarthritis with more restricted range of motion of the left ankle, but the ankle was stable.  The May 2009 VA examination also indicated that range of motion of the left ankle was fairly limited, but no joint ankylosis.  Furthermore, there were no additional functional limitations noted on repetitive testing.  Although the March 2006 VA examination report reflects range of motion of the left ankle joint from 15 degrees on dorsiflexion to 40 degrees on plantar flexion, such is inconsistent with prior and subsequent reports.  Therefore, we find the March 2006 report to be an aberration and that the disability has been relatively stable.  Under these circumstances, the Board finds that the Veteran's disability picture is fully contemplated in the 20 percent rating.  

The Board also finds that a rating in excess of 20 percent is not warranted for the Veteran's left leg disability.  To warrant a higher 30 percent rating, there must be evidence of malunion of the tibia and fibula with marked ankle disability.  The Board acknowledges that the August 2003 MRI described moderate to severe arthritis, but all the ligaments and tendons were intact and there was minimal swelling and no tenderness on physical examination.  Furthermore, during the appeal period, the left ankle arthritis has consistently been described as "moderate" and while the range of motion of the left ankle has been fairly restricted, there have been no or very few objective findings of pain, tenderness, or swelling.  There has been no objective evidence any instability.  For these reasons, the Board finds that the Veteran's left ankle disability is moderate in nature rather than marked or severe.  The Board also notes that the evidence does not show nonunion of the tibia and fibula, which is required for a 40 percent rating under Diagnostic Code 5262.

The Board has also considered other potentially applicable diagnostic codes, but finds that none warrant a rating higher than 20 percent.  As noted above, arthritis is rated based on limitation of motion of the affected joint.  Under Diagnostic Code 5271, for limited motion of the ankle, a rating higher than 20 percent is not available.  A higher rating is available for ankylosis of the ankle under Diagnostic Code 5271, but these criteria are not applicable as the Veteran's left ankle is not ankylosed.  We also note that there is no lay or medical evidence of a knee disability.  Furthermore, although there is evidence of shortening of the tibia, the degree of shortening would not warrant a compensable evaluation and could not be combined with the rating for the tibia fracture under Diagnostic Code 5275.

The Board has also considered the Veteran's lay statements and the statement submitted by his wife (J.B). and friends (R.D. and D.H.) that describe the Veteran's chronic left leg and ankle problems, his increased pain and discomfort, and his overall decline.  The Veteran, J.B., R.D., and D.H. are competent to describe their observations related to the Veteran's left ankle disability and the Board finds that these statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 20 percent for left leg disability.  Furthermore, the symptoms described, such as pain, stiffness, and limited movement, are contemplated in the 20 percent rating.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation.

In this case, the Board concludes that there is no basis for staged ratings of the Veteran's left leg disability as his symptoms have been primarily the same throughout the appeal period.  In this regard, a higher 20 percent rating is for the Veteran's left leg disability is warranted prior to May 22, 2009, but a rating higher than 20 percent is not warranted at any point during the appeal period.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

Extraschedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's low back and left leg disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provide for more severe symptoms than shown by the evidence during the periods in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted. 


ORDER

A rating in excess of 20 percent for compression fracture of the L2 vertebra with deformity is denied.

A 20 percent rating for residuals of a left tibia and fibula fracture with deformity prior to May 22, 2009 is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 

A rating in excess of 20 percent for residuals of a left tibia and fibula fracture with deformity from May 22, 2009 is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


